            Case 1:20-cv-03773-LGS Document 103 Filed 06/15/21 Page 1 of 1




                                                                                        Mark A. Kirsch
                                                                                        Direct: +1 212.351.2662
     May 21, 2021                                                                       Fax: +1 212.351.6362
                                                                                        MKirsch@gibsondunn.com


     VIA ELECTRONIC FILING

     The Honorable Lorna G. Schofield
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

     Re:     Manbro Energy Corp. v. Chatterjee Advisors, LLC et al., No. 20-cv-3773 (LGS)

     Dear Judge Schofield:

     Pursuant to Paragraph 11 of the Stipulation and Order of Confidentiality dated October 21,
     2020, Dkt. 51 (“Confidentiality Order”) (which incorporates the Court’s Individual Rule
     I(D)(3)), I write on behalf of Defendants to request that Defendants’ response (the “Response”)
     to Plaintiff’s May 20, 2021 letter (Dkt. 67) be filed under seal. Defendants’ Response
     references Confidential Information or Discovery Material, as defined in the Confidentiality
     Order, that has been produced in this case. Parties and attorneys of record who should have
     access to the sealed document are listed in Appendix A.

     Respectfully,

     /s/ Mark A. Kirsch

     Mark A. Kirsch




     cc: All Counsel of Record
Defendants' application is DENIED. Defendants provide in their June 14, 2021, letter (Dkt. No. 101) that
they filed this sealing application because their reply (Dkt. No. 70) included material designated by
Plaintiff as confidential. In the June 8, 2021, Order (Dkt. No. 96), Plaintiff was provided with an
opportunity to respond to Defendants' application by June 14, 2021. Plaintiff did not file a response.

The Clerk of Court is respectfully directed to unseal the reply at Dkt. No. 70 and to terminate the motion
at Dkt. No. 69.

Dated: June 15, 2021
       New York, New York
